Citation Nr: 0512653	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1970.  The veteran died in November 2001 and the 
appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Houston, Texas.  

In a March 2000 rating decision, the RO denied service 
connection for metastatic cell cancer.  The RO notified the 
veteran of that determination by letter dated March 27, 2000.  
The veteran did not appeal and that decision became final.  

The appellant testified at a personal hearing at the RO in 
July 2003 before the undersigned Veterans Law Judge.  In June 
2004, the Board remanded the case for additional development.  


FINDINGS OF FACT

1.  The veteran died in November 2001 at the age of 54.  The 
immediate cause of death was cardiopulmonary arrest, which 
began minutes prior to his death.  The underlying cause of 
death was listed as metastatic carcinoid tumor, which had its 
onset two years before death.  

2.  The veteran was 100 percent service-connected for post 
traumatic stress disorder, effective August 22, 2000, and he 
was zero percent service-connected for residuals of a shell 
fragment wound, effective June 7, 1991, at the time of his 
death.

3.  The probative evidence shows that the post-service 
metastatic carcinoma was not due to active service.  

4.  The competent medical evidence does not show that a 
service-related disability caused or contributed 
substantially or materially to cause the veteran's death.  

5.  The veteran's death was not due to a service-connected 
disability and he did not have a permanent, total disability 
at the time of his death.  


CONCLUSIONS OF LAW

1.  The substantial or material cause of the veteran's death 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).

2.  The appellant is not eligible for Chapter 35 Dependents' 
Educational Assistance.  38 U.S.C.A. Chapter 35 (West 2002); 
38 C.F.R. § 3.807 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed the Veterans Claims Assistance Act of 
2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
These regulations establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the agency of original jurisdiction 
notified appellant of the information and evidence necessary 
to substantiate the claim and nearly all the above duties to 
obtain or provide evidence in January 2002, which is prior to 
the March 2002 rating decision.  The RO again notified 
appellant of the information and evidence necessary to 
substantiate the claim and the above duties to obtain or 
provide evidence in October 2002 and July 2004.  Although the 
RO issued the notification letters subsequent to the March 
2002 rating decision, the Board finds this will not prejudice 
the appellant on these issues.  

The RO notified appellant of the responsibilities of the VA 
and the claimant in developing the record.  Specifically, the 
RO notified appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified appellant of her responsibility to respond in 
a timely matter to the VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for her.  The RO also requested appellant 
to advise VA if there were any other information or evidence 
she considered relevant to her claim so that VA could help by 
getting that evidence.  

The RO notified appellant of the reasons why she was not 
entitled to service connection for the cause of the veteran's 
death and for Chapter 35 Dependents' Educational Assistance 
in the March 2002 rating decision, the June 2002 statement of 
the case, and the April 2003 and December 2004 supplemental 
statements of the case.  The RO notified appellant of the 
laws and regulations pertaining to claim and provided a 
detailed explanation why favorable action on the claim was 
not warranted under the applicable laws and regulations based 
on the evidence provided.  Appellant has adequately notified 
of the evidence and information necessary to substantiate her 
claim.  In a February 2005 statement appellant stated she had 
no additional evidence and requested Board consideration of 
her claim.  The duty to notify appellant has been satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The RO obtained the veteran's service medical records.  In 
this case, appellant does not contend and the evidence does 
not show that there are additional service medical records.  

The evidence includes all available post-service VA and 
private medical treatment records pertaining to this issue of 
service connection for the cause of the veteran's death.  
Appellant does not contend and the evidence does not indicate 
that there is any other additional and available post-service 
medical evidence pertaining to this issue that has not been 
obtained.    

The Board observes that there are several medical opinions of 
record addressing the issue of cause of death in this case.  
The Board finds that VA does not have a duty to obtain an 
addition medical opinion or request further development in 
this case.  In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to the issues is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Analysis

Cause of Death

The appellant contends that the veteran incurred hepatitis B 
during active service in 1969.  She also contends that the 
veteran's post-service cancer is secondary to Agent Orange 
exposure during his service in the Republic of Vietnam.  She 
argues that these diseases are service-related and they 
caused or contributed substantially or materially to cause 
the veteran's death.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

The veteran died in November 2001 at the age of 54.  The 
immediate cause of death was cardiopulmonary arrest, which 
began minutes before his death.  The underlying cause of 
death was metastatic carcinoid tumor, which had its onset two 
years before death.  There were no other underlying causes of 
death and no significant conditions contributing to death 
listed.  

In this case, the service medical records do not show 
treatment for or a diagnosis of metastatic cell carcinoma, 
any other cancer-related disease, or hepatitis B.  Clinical 
evaluation during the September 1970 medical separation 
examination was normal.  Serology testing was RPR-non-
reactive.  Therefore, the service medical records do not show 
a disease that caused or contributed to the veteran's death.  

The next question is whether service connection for the cause 
of the veteran's death due to metastatic carcinoid tumor or 
hepatitis B is warranted on a presumptive basis.  

Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a presumptive disease to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2004).  

The post-service medical evidence does not show a diagnosis 
of a malignant tumor or any other applicable presumptive 
disease during the initial post-service year.  The Board 
notes that hepatitis B is not one of the listed presumptive 
diseases for which service connection is available.  During a 
September 1991 VA compensation examination, the physician 
noted that the veteran's prior medical history was negative 
for cancer and hepatitis.  

The first post-service evidence showing a carcinoid tumor is 
dated in 1999.  The veteran sought treatment in November 1999 
for abdominal pain and a computerized tomography scan showed 
a large soft tissue mass in the left upper quadrant, which 
was suspicious for hepatic metastasis.  A subsequent biopsy 
of the abdominal mass showed neuroendocrine tumors confirmed 
by immunohistochemical staining.  After more testing and 
evaluation, the final pathology was consistent with 
neuroendocrine tumor and the veteran began chemotherapy.  A 
November 2002 statement from his private treating physician 
states the veteran was diagnosed with intra-abdominal cancer 
in November 1999.  The April 2003 VA medical opinion, which 
is based on a review of the evidence in the claims folder, 
notes the December 1999 pathology report confirming the 
diagnosis of metastatic tumor of the liver and poorly 
differentiated carcinoma/epitheloid gastrointestinal stomach 
tumor.  The opinion also cites the finding that the carcinoma 
was primarily in the stomach with metastasis to the liver, 
and the finding that the carcinoma arose from the adrenal 
glands in the neuroendocrine region.  The physician stated 
there was no documentation that the hepatocellular carcinoma 
was associated with hepatic cirrhosis with metastatic 
disease.  The physician who issued the November 2004 medical 
opinion, which is based on a review of all the evidence in 
the claims folder, notes the initial diagnosis of metastatic 
carcinoid due to a neuroendocrine tumor and the later 
diagnosis of gastrointestinal stromal tumor.  

The appellant does not contend, and the medical evidence does 
not show, that the veteran had been diagnosed with a 
malignant tumor during his initial post-service year.  
Consequently, a presumption in favor of service connection 
for chronic disease manifest during the initial post-service 
year is not for application.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service personnel records show he served in the 
Republic of Vietnam.  On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103(Dec. 27, 2001).  Section 201 
of this Act provides a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
Previously, the law required that the veteran have a 
presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 2002).  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
Consequently, here, the veteran was presumed to have been 
exposed to herbicides, including Agent Orange, during his 
active service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004).  

However, metastatic neuroendocrine carcinoma, 
gastrointestinal stromal tumor, and hepatitis B are not 
included among the list of diseases that VA has determined to 
be positively associated with exposure to herbicides.  
Therefore, the presumption in favor of service connection is 
not applicable in this case despite the presumed in-service 
exposure.  See McCartt v. West, 12 Vet. App. 164, 168 (1999) 
(both service in the Republic of Vietnam and diagnosis of one 
of the listed diseases pursuant to 38 C.F.R. § 3.309(e) are 
required to establish entitlement to the presumption of 
exposure to herbicide agent in service).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to AO.  Brock v. Brown, 
10 Vet. App. 155 (1997).  

Thus, the next question is whether service connection for the 
cause of the veteran's death due to metastatic carcinoid 
tumor or hepatitis B is warranted on another basis.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that a service-
connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of a service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the condition that caused or 
contributed to the veteran's death; however, the last two 
requirements for a service-connected claim must be supported 
by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant's statements and testimony, which links the 
veteran's cause of death to hepatitis B incurred during 
service and cancer due to Agent Orange exposure during 
service does not constitute competent medical evidence in 
this case.  The appellant is competent as a layperson to 
report that on which she has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
appellant is not competent to render a medical opinion 
relating the veteran's cause of death or any of the 
contributing causes of death to active service as there is no 
evidence of record that she has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The competent evidence addressing this issue includes a 
November 2002 private medical opinion, the April 2003 VA 
medical opinion, and the November 2004 VA medical opinion.  

In the November 2002 opinion, the veteran's treating 
physician felt the veteran contracted hepatitis B during 
service from environmental exposure. He states hepatitis B 
was first shown in January 1992 during routine blood 
screening.  The physician noted the findings of intra-
abdominal cancer, suspected neuroendocrine tumor arising from 
the adrenal gland, and death secondary to metastatic cancer.  
The physician also stated there is still a question that this 
may have also been a liver etiology since primary liver 
cancers have been linked to the hepatitis B virus.  

In the April 2003 medical opinion, the VA physician certified 
that his opinion was based on a review of all the evidence in 
the claims folder.  The physician noted the veteran's medical 
history, the contentions made in this case, and the findings 
associated with the veteran's metastatic carcinoma and his 
history of hepatitis B.  The physician reported that a 
February 2000 consultation confirmed the veteran had 
hepatitis B since 1968 and it had probably been contracted in 
Vietnam.  Based on a review of the evidence, the physician 
opined that there is no evidence that the cause of the 
veteran's death is related to this condition.  The physician 
opined that, although the veteran had a history of hepatitis 
B, it did not contribute to his death.  The physician 
concluded that, although the carcinoma in the abdominal 
cavity involved the liver and several other organs, nothing 
indicates that the tumor originated in the liver or that it 
was possibly related to hepatitis B.  

In the November 2004 medical opinion, the VA physician, who 
is a Board Certified Oncologist, certified that her opinion 
is based on a review of all the evidence in the claims 
folder.  The physician noted the veteran's medical history, 
the findings associated with the veteran's metastatic 
carcinoma and his history of hepatitis B, and the issues in 
this case regarding active service and the cause of the 
veteran's death.  The physician notes the initial diagnosis 
of metastatic carcinoid due to a neuroendocrine tumor and the 
later diagnosis of gastrointestinal stromal tumor.  The 
physician states there is factual conflict when the veteran 
became aware of his hepatitis B infection, but most likely it 
is sometime between September 1991 and August 1993.  It is 
speculated he incurred this during a transfusion during 
active service.  The physician states the hepatocellular 
function tests were completely normal on all six occasions 
between August 1992 and October 2000.  Based on a review of 
the evidence, the physician opines that, although it is 
possible that the veteran's tumor could have been 
misdiagnosed as a leiomyosarcoma since in the past 
gastrointestinal stromal tumors were misdiagnosed as 
leiomyosarcoma, gastrointestinal stromal tumors are not 
sarcomas and are not known to be related to Agent Orange 
exposure.  The physician opines that it is more likely that 
the veteran's tumor began in the stomach rather than the 
liver.  She opines it is unlikely that hepatitis B caused or 
aggravated the veteran's fatal carcinoma.  She opines it is 
unlikely that hepatitis B caused or aggravated the veteran's 
fatal carcinoma.  She opines it is unlikely that the cancer 
was related to Agent Orange exposure because neither 
carcinoid tumors nor gastrointestinal stromal tumors are not 
known to be related to Agent Orange exposure.  The physician 
opines it is unlikely that hepatitis B or residuals 
associated with Hepatitis B: caused or contributed 
substantially or materially to cause death; combined with the 
principal cause of death to cause death; aided or lent 
assistance to produce death; resulted in debilitating effects 
and general impairment of health to an extent that rendered 
the veteran materially less capable of resisting the effects 
of the disease primarily causing death; or, were of such 
severity as to have had a material influence in accelerating 
the veteran's death.  The physician explained: "[t]he normal 
liver function tests suggest that the [veteran] had a 
Hepatitis B infection that had resolved, with no activity at 
the time of the cancer.  There is no evidence of previous 
damage from the Hepatitis B infection."  

In this case, the Board finds that the April 2003 and 
November 2004 medical opinions have greater probative value 
on the issues of causation and far outweigh the probative 
value of the November 2002 opinion.  The VA opinions are 
based on a review of all the evidence; therefore, these 
physicians were in a better position to render more fully 
informed medical opinions.  These physician provided reasons 
to support their opinions based on the medical evidence and 
findings of record.  The November 2004 medical opinion is 
also issued by a Board Certified Oncologist.  

The November 2002 medical opinion has less probative value.  
It is not based on a review of all the evidence and the 
physician did not provide reasons to support his opinion 
based on the medical evidence and findings of record.  In 
fact, he only stated there is still a question that the 
metastatic cancer "may have also been a liver etiology" 
since primary liver cancers have been linked to the hepatitis 
B virus.  This opinion provides no clinical data or other 
rationale in support thereof; nor is there any other medical 
evidence in the record to substantiate the statement.  The 
opinion "sits by itself, unsupported and unexplained," and 
the Board considers it purely speculative in nature, and not 
sufficient by itself to satisfy the medical nexus 
requirement.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Dixon v. Derwinski, 3 Vet. App. 261 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Chapter 35 Dependents Educational Assistance

For the purpose of Dependents' Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35, the child, the spouse, 
or surviving spouse of a veteran will have basic eligibility 
if the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and, the veteran 
has a permanent total service-connected disability; or, a 
permanent total service-connected disability existed at the 
date of the veteran's death; or, the veteran died as a result 
of a service-connected disability.  38 C.F.R. § 3.807 (2004).  

It is clear from the applicable regulation that appellant's 
eligibility for Chapter 35 Dependents' Educational Assistance 
in this case requires that the veteran have had a permanent 
total disability at the time of death or died due to service-
connected disability, i.e., the veteran's cause of death has 
been service-connected.  

At the time of his death, the veteran was 100 percent 
service-connected for post traumatic stress disorder, 
effective August 22, 2000, and zero percent service-connected 
for residuals of a shell fragment wound, effective June 7, 
1991.  However, he did not have a permanent total disability 
from either post traumatic stress disorder or residuals of 
the shell fragment wound.  In addition, the Board has already 
determined that service connection for the cause of his death 
has not been demonstrated.  Consequently, the evidence 
establishes that appellant does not meet the eligibility 
requirements for Chapter 35 Dependents' Educational 
Assistance.  

In Sabonis v. Brown, 6 Vet. App. 426, 429 (1994), the CAVC 
held that, in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Eligibility for Dependents' Educational Assistance 
benefits, accordingly, is denied as a matter of law.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


